Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 12/20/2021 and 8/18/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-6, 8-10, 16, 23-24 and 29 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method of preparing a high-protein, acidified, liquid dairy product, comprising the steps of a) providing a liquid composition - comprising a total amount of whey protein of at least 4% (w/w) of which at least 30%(w/w) is in the form of insoluble particles of denatured whey protein, - having volume weighted mean particle diameter, D[4,3], of at most 50 micron, - wherein at least 90% (w/w) of total protein is whey protein, b) subjecting the liquid composition of step a) to at least one acidification step using an acidifying agent and to at least one heat-treatment step in any order, thereby obtaining an acidified heat-treated liquid composition, c) optionally, homogenizing the acidified heat-treated liquid composition, and d) optionally, packaging an acidified dairy product derived from the acidified, heat- treated liquid composition of step b) or step c), wherein Ca2+ and Mg2+ cations are present prior to step b and/or added during or after step b) in an amount sufficient to obtain a weight ratio between the total amount of protein and the total amount of Ca2+ and Mg2+
The closest prior art of Mikkelsen et al. (WO 21015/059248) teaches a method, however, fails to teach the claimed method including a total amount of whey protein of at least 4% (w/w) of which at least 30%(w/w) is in the form of insoluble particles of denatured whey protein, - having volume weighted mean particle diameter, D[4,3], of at most 50 micron, - wherein at least 90% (w/w) of total protein is whey protein.
The secondary references of record do not teach or suggest the combined limitations not taught by Mikkelsen et al. (WO 21015/059248).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 21, 2021